Citation Nr: 0702209	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-03 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability 
(claimed as low back pain).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1988 to November 
2002.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In March 2003, the RO denied the claim of entitlement to 
service connection for low back pain.  The veteran timely 
appealed the decision, the RO issued a Statement of the Case 
(SOC) and the veteran perfected an appeal before the Board.  

The Board notes that the March 2003 rating decision and the 
veteran's NOD also included claims pertaining to entitlement 
to service connection for vitreous floaters, a right knee, 
and a left knee disability.  By correspondence attached to 
the veteran's February 2005 Substantive Appeal, the veteran 
withdrew the claim of entitlement to service connection for 
vitreous floaters.  In December 2005, the RO awarded 
entitlement to service connection for a right knee disability 
and for a left knee disability.  Accordingly, these claims 
are no longer on appeal before the Board.  The only issue for 
discussion is entitlement to service connection or a low back 
disability (claimed as low back pain).  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to notify and assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  The service medical record includes complaints of low 
back pain; these records do not, however, include evidence of 
a chronic low back disability.  

3.  The post-service medical record includes a diagnosis of 
intermittent symptomatic lumbar paraspinal tendonitis without 
current neurovascular association /intervertebral disc (IVD).  

4.  The competent medical evidence does not include a medical 
opinion which tends to link a diagnosis of a current back 
disability to the veteran's period of service.  


CONCLUSION OF LAW

A low back disability (claimed as low back pain), was not 
incurred in or aggravated during the veteran's period of 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the United States Court of Appeals for 
Veteran's Claims (the Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
be provided "at the time" of, or "immediately after," the 
VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  This was 
accomplished by correspondence, dated in January 2003 (notice 
letter).  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  In a March 2006 
correspondence, the veteran was provided with notice of the 
type of evidence that is necessary to establish a disability 
rating and effective date in the event that the claim of 
entitlement to service connection is granted.  

Accordingly, the Board finds that the requirement set forth 
in Dingess have been met.  The Board also notes that there is 
no prejudice to providing this notice after the initial 
adjudication of the claim of entitlement to service 
connection.  In this regard, as the Board determines below 
that service connection for a low back disability is not 
warranted, any questions regarding the assignment of a 
disability rating or an effective date is rendered moot.  

In January 2003 and December 2004, the veteran was informed 
of the requirements that are necessary to substantiate the 
claim of entitlement to service connection for a low back 
disability.  The Board initially concludes that the 
discussions contained in the notice letters complied with 
VA's duty to notify the veteran.  For example, the veteran 
was expressly informed of the evidence necessary to 
substantiate the claim for service connection; she was 
informed of the responsibilities imposed upon her and VA 
during the claims process; she was informed of the evidence 
that VA received in connection with the claim; and she was 
informed of where to send the information and how to contact 
VA if she had questions or needed assistance.  The veteran 
was also informed of the efforts that VA would make to assist 
her in obtaining evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
She was also told, in essence, to submit all evidence she had 
in her possession that was relevant to the claim.  

The record also reflects that all relevant service medical 
records, non-VA medical treatment records, and VA examination 
reports have been obtained and associated with the claims 
file.  The Board acknowledges that the veteran indicated that 
she was treated at the Seton Medical Center in Austin, Texas, 
during the birth of her child in May 1990, including 
treatment with an epidural shot.  These record are not 
included in the claims files.  Nevertheless, VA's failure to 
obtain the Seton Medical Center records constitutes harmless 
error given that the veteran was not treated for or diagnosed 
with a chronic back disability during service; as well as 
considering the findings in the August 2006 VA examination 
opinion indicating that epidural shots do not have a 
permanent effect on the back, that the veteran did not have 
any back problems or complaints following the 1990 birth of 
her child, that she was not diagnosed with a chronic back 
condition after such birth, and that she was able to return 
to full duty.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events, as discussed above, is 
not shown to have any effect on the case, or to cause injury 
to the veteran.  Any assistance that VA would provide to the 
veteran with respect to the noted records would not further 
substantiate the veteran's claim.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d).  As such, the Board concludes that any 
such harmless error does not prohibit consideration of the 
appeal on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985). 

In sum, the veteran has not identified any other relevant 
medical records or evidence pertinent to the claim which 
needs to be obtained.  Therefore, the Board is satisfied that 
VA has complied with the duty to assist requirements.  

II.  Analysis

Applicable Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  See 38 C.F.R. 
§ 3.303(b) (2006).  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage v. Gober, 10 Vet. App. at 495-97.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).  

Entitlement to Service Connection for a Low Back Disability

A review of the claims file shows that the veteran asserts 
that her lower back began to give her trouble after she 
received an epidural shot in her back during child birth in 
May 1990.  She maintains that the doctor that administered 
the epidural shot informed her that the shot would have a 
lasting effect on her lower back.  The veteran also expressed 
that she incurred back pain as a result of being involved in 
a motor vehicle accident during her period of service.  (See 
the veteran's February 2005 statement in support of the 
claim).  The veteran's primary argument is that she will have 
to live with lower back pain for the rest of her life.  In 
her statements, she does not claim that she suffers from a 
specific disability of the back-only low back pain.  

The service medical records do not reveal evidence of a 
chronic low back disability.  The November 1987 service 
enlistment examination report shows that the clinical 
evaluation of the veteran's spine was normal; there were no 
defects, infirmities or disorders of the spine noted.  The 
service medical records reveal that the veteran was in fact 
pregnant during her period of service, that her expected 
delivery date was May 1990, and that she gave birth to a 
child.  

The service medical records also include an Emergency Care 
and Treatment report, dated in December 1996, which shows 
that the veteran was involved in a motor vehicle accident.  
She had complaints of the lower back and she was assessed as 
having acute musculoskeletal pain.  Additional service 
medical records, dated through October 2002, also reveal 
complaints of low back pain.  The service medical records do 
not show that the veteran received treatment for complaints 
of the low back pain.  There is no service medical record 
which shows that the veteran was diagnosed as having a 
disability of the low back during her period of service.  

The post-service medical records include a diagnosis of 
intermittent symptomatic lumbar paraspinal tendonitis without 
current neurovascular association/ intervertebral disc (IVD).  
(See the January 2005 VA fee-based examination report and the 
August 2006 VA examination report).  Because the evidence 
shows that the veteran has been diagnosed as having 
intermittent symptomatic lumbar paraspinal tendonitis without 
current neurovascular association/IVD, the Board must 
determine whether there is competent medical evidence which 
tends to link the diagnosis to the veteran's period of 
service.  The January 2005 report does not include a medical 
opinion which addresses the question of whether there is a 
relationship between the post-service diagnosis and the in-
service complaints of low back pain.  The August 2006 VA 
examination report, however, addresses this question.  

The August 2006 VA examination report shows that the examiner 
documented having reviewed the claims files prior to the 
examination.  The examiner documented the veteran's assertion 
that the cause of her low back pain is related to an epidural 
shot that she received in connection with the birth of her 
child during her period of service in May 1990.  In response 
to the veteran's assertions, the examiner stated that 
epidurals have been used very frequently and that, if 
administered properly, should not have a permanent effect on 
the back.  

In pertinent part, the examiner concluded that the diagnosis 
of intermittent symptomatic lumbar paraspinal tendonitis 
without current neurovascular association/IVD was a 
nonpermanent medical condition that should clear up over a 
short period of time.  The examiner further concludes that it 
was comparable to a simple back strain with no permanent 
disability expectations.  The examiner also noted that there 
was no evidence of continuity of required medical care 
concerning the veteran's medical back problems, and that she 
was able to perform full duty and required no specific back 
treatments while on active duty.  

The examiner opined that "it is not at least as likely as 
not that the current diagnosis is related in any way to the 
back complaints in the service."  He also noted that he 
provided a detailed rationale for his opinion and without 
resort to speculation.  

In view of the foregoing, the Board concludes that the 
requirements for entitlement to service connection for a low 
back disability are not met.  The Board initially finds that 
while the service medical records show in-service complaints 
of back pain, the evidence does not show that these 
complaints resulted in, or were associated with, a diagnosis 
of a chronic back disability.  Note that in cases where a 
condition noted in service is not shown to be chronic, as is 
the situation in the instant appeal, continuity of 
symptomatology is required.  See 38 C.F.R. § 3.303(b).  In 
the veteran's case, there is no evidence of continuity of 
symptomatology.  

For example, as for the December 1996 diagnosis of acute 
musculoskeletal pain, documented in connection with 
complaints of the lower back, the service medical records do 
not show that the veteran received future treatment for the 
diagnosis of acute musculoskeletal pain or that she received 
continued treatment for any complaints of low back pain.  The 
veteran separated from service in November 2002 and from 1996 
to 2002, there is no evidence within the service medical 
records which shows that the veteran was treated for low back 
pain or diagnosed as having a back disability.  These records 
only show complaints of low back pain.  

The post-service medical records do not include any medical 
records, VA or non-VA, which show that the veteran received 
treatment for a low back disability following her separation 
from service.  The first and only diagnosis of a back 
condition is included in an examination report, dated in 
January 2005.  Accordingly, the Board determines that the 
complaints of low back pain were acute and transitory and the 
complaints of back pain were not shown to have developed into 
a chronic low back disability.  

As for whether the competent evidence of record shows that 
there is a relationship between the in-service complaints of 
low back pain and the post-service diagnosis of intermittent 
symptomatic lumbar paraspinal tendonitis without current 
neurovascular association/IVD, as stated above, there is a 
opinion which addresses the etiology of the diagnosis of 
intermittent symptomatic lumbar paraspinal tendonitis without 
current neurovascular association/IVD.  (See the August 2006 
VA Examination Report).  This opinion states that 1) an 
epidural shot would not cause lasting back pain, and 2) that, 
in essence, there is no relationship between the in-service 
complaints of back pain and the post-service diagnosis.  This 
opinion weighs against the claim.  

The veteran has not offered any medical evidence in support 
of the claim.  While the veteran was provided an opportunity 
to submit evidence which would tend to support her 
assertions, to date, she has not submitted such evidence; she 
has not submitted any evidence which shows that she received 
post-service treatment for a low back disability, or more 
importantly, evidence which links the post-service diagnosis 
of a back condition to her period of service.  Therefore, the 
Board concludes that the competent evidence of record does 
not demonstrate that there is a relationship between the in-
service complaints of low back pain and the current diagnosis 
of intermittent symptomatic lumbar paraspinal tendonitis 
without current neurovascular association/IVD.  

In fact, while it is noted that the veteran is diagnosed as 
having intermittent symptomatic lumbar paraspinal tendonitis 
without current neurovascular association/IVD, the April 2006 
VA examination report shows that not only did the examiner 
not establish a medical nexus between service and the post-
service diagnosis, the examiner described the diagnosis as 
comparable to a simple back strain with no permanent 
disability expectations.  This further weighs against the 
veteran's claim.  In view of the foregoing, the veteran's 
claim of entitlement to service connection for a low back 
disability (claimed as low back pain) is not substantiated by 
the evidence of record and the requirements for service 
connection are not met.  

The Board has considered the veteran's assertions that the 
current diagnosis of the back is related to her period of 
service.  The veteran is certainly competent to describe her 
own symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  
However, as a layperson without the appropriate medical 
training and expertise, she is not competent to render a 
probative opinion on a medical matter, such as whether there 
is a medical relationship between a current disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).

In the absence of competent medical evidence which shows that 
there is a medical nexus between the post-service diagnosis 
of intermittent symptomatic lumbar paraspinal tendonitis 
without current neurovascular association/IVD and the 
veteran's period of service, the claim for service connection 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. at 53-56 (1990).  


ORDER

Entitlement to service connection for a low back disability 
(claimed as low back pain) is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


